Citation Nr: 1101828	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  04-02 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for hernia.

2.  Entitlement to service connection for residuals of bilateral 
shoulder injury.

3.  Entitlement to service connection for bilateral eye ailment, 
to include as secondary to diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from December 1973 to 
December 1987.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2002 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Board previously remanded this 
case in June 2007 and July 2010 for further development.   

As noted in the Board's prior remands, in the Veteran's 
November 2001 formal claim for compensation, he also 
claimed entitlement to service connection for residuals of 
left knee injury.  The Board has referred this issue back 
to the RO for appropriate action.  However, it does not 
appear that any further action has been done.  Thus, this 
issue is again referred to the RO for appropriate action.

The issues of entitlement to service connection for residuals of 
bilateral shoulder injury and bilateral eye ailment are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

Hernia was not manifested during the Veteran's active duty 
service or for many years thereafter. 


CONCLUSION OF LAW

Hernia was not incurred in or aggravated by the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in February 2002 and June 2007 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to service connection 
for hernia.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in February 
2002, which was prior to the June 2002 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  The Board recognizes that the June 2007 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in subsequent supplemental 
statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim for service connection.  Further, the June 2007 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, private treatment 
records and a VA examination report.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in August 2010.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination 
report obtained contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue of entitlement to service connection for hernia. 

Analysis

The Veteran is seeking entitlement to service connection for 
hernia.  Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records showed that in December 1974, the 
Veteran reported with pain in the left groin area for two days.  
On physical examination, a small left inguinal node was found.  
Moreover, service treatment records dated in October 1978 
documented complaints of a "pop" in the Veteran's stomach in 
connection with tightening a jet fuel tank.  However, physical 
examination was negative for hernia.   Further, although the 
records document numerous instances where the Veteran sought 
treatment for unrelated disorders, the treatment records are 
silent with respect to any diagnosis of a hernia.  Importantly, 
in a November 1987 service examination prior to discharge, the 
Veteran's abdomen and viscera, including hernia, were clinically 
evaluated as normal.  In his contemporaneous report of medical 
history, the Veteran expressly denied any history of a hernia.  
Under the physician's notes, several disorders were listed, but 
none pertaining to findings of a hernia.  

The Veteran filed a claim for service connection for the first 
time with respect to a hernia in November 2001.  In his claim, he 
indicated that his hernia began in 1978 and was repaired in 1989.  

The first post service medical evidence of a hernia are March 
1995 private treatment records.  It was observed that the Veteran 
was seen because of occasional sharp pains in the his left and 
right groins, more notable on the left.  It was also noted that 
the Veteran was a mechanic who frequently lifted 50 pounds or 
more.  The assessment was left inguinal hernia and the Veteran 
underwent surgery to repair it that same month.  However, nothing 
in these records indicate that the Veteran's hernia was causally 
related to service.  Moreover, these records do not indicate the 
Veteran underwent any prior hernia repair.  

VA treatment records have been associated with the claims file 
and reviewed.  Importantly, a February 2004 record noted that the 
Veteran reported occasional pains in the left inguinal area.  He 
stated that he had left inguinal hernia repair in 1988.

The Veteran was afforded a VA examination in November 2007.  The 
claims file was reviewed.  The Veteran reported that in 1987, he 
was tightening a jet fuel tank and heard a "pop" followed by 
pain in the left lower quadrant.  He further stated that after he 
left service he consulted a private physician who diagnosed left 
inguinal hernia.  The Veteran stated that he underwent hernia 
surgery in 1988.  The examiner diagnosed the Veteran with status 
post left inguinal hernia surgery with residual pain secondary to 
neuralgia; however, he failed to provide an etiological opinion 
as to whether this disability was related to service.  

In July 2010, as the November 2007 VA examination was determined 
to be insufficient, the Board remanded this case for another VA 
examination, which was done in August 2010.  The examiner noted 
that the Veteran reported at the previous VA examination that he 
heard a "pop" in 1987 after tightening a fuel jet tank and then 
having surgery after service in 1988.  However, at this 
examination, when specifically asked when he had this incident 
occurred, the Veteran answered that it took place in 1978, nine 
years earlier than reported at the other VA examination.  After 
reviewing the claims file and examining the Veteran, the examiner 
diagnosed left inguinal hernia, status post repair, no active 
hernia present today.  The examiner opined that the Veteran's 
hernia or residuals of hernia repair were not caused by or a 
result of active duty service.  Although the examiner incorrectly 
determined that there was no evidence in the service treatment 
records of the incident while the Veteran was working on a fuel 
tank, in support of his opinion, the examiner observed that there 
was no evidence of hernias found on service examinations, 
including the November 1987 discharge examination.  He also noted 
the contemporaneous medical history in which the Veteran did not 
mention any hernia condition.  He further stated that a review of 
the record revealed gross inconsistencies in the Veteran's 
statements.  He observed that the Veteran's left inguinal hernia 
repair was performed in March 1995, 17 years after the alleged 
injury in 1978, and eight years after the discrepant date of 
injury reported at the prior VA examination.  Further, the 
examiner observed that the March 1995 hospital admission 
clarified the etiology by noting that the Veteran was a mechanic 
who frequently lifted 50 pounds or more weights.  The examiner 
concluded that there had been no material evidence submitted to 
attribute the Veteran's left inguinal hernia repair to an 
incident or time spent in service.  

The Board observes that it appears that the examiner did not 
review the October 1978 treatment record, which showed that the 
Veteran's reported hearing a "pop" while tightening a jet fuel 
tank.  Nevertheless, as discussed in more detail below, given 
that the Board finds the Veteran's statements concerning having a 
hernia in service to not be credible, as well as the express 
clinical finding of no hernia by a medical professional at that 
time, the Board finds that despite this oversight, the VA 
examination and opinion are still sufficient for appellate 
review.  Moreover, the examiner did note the incident reported by 
the Veteran and correctly observed no evidence of a hernia in 
subsequent treatment records, including the Veteran's service 
examination prior to discharge.  In sum, given that the claims 
file was reviewed by the examiner and the examination report sets 
forth detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient for 
appellate review.  

Initially, the Board acknowledges the Veteran's contentions that 
he had to undergo  a hernia repair after service due to the 
incident described in service.  However, medical evidence is 
generally required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical status 
do not constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and Jandreau, 
the Federal Circuit recently reiterated that it had previously 
and explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Given that a physical examination by a medical professional is 
necessary, the Veteran is not competent to diagnosis a hernia.  
In other words, the Board finds that medical experience is 
required to diagnosis a hernia and that the Veteran has not shown 
that he has such experience.  Nevertheless, when applying the 
case law discussed above, here, the Veteran is competent to say 
that he experienced symptoms while in service.  Further, he is 
also competent to report a continuity of symptoms since service.  
However, any current assertions by the Veteran are inconsistent 
with the other evidence of record which first showed a diagnosis 
of left inguinal hernia in March 1995, approximately seven years 
after his discharge from service.  Importantly, there are 
numerous inconsistencies in the Veteran's statements.  Initially, 
although there is documentation of the incident of a "pop" 
described by the Veteran in 1978, the October 1978 record 
expressly found no signs of a hernia; follow up service treatment 
records were also silent with respect to any reports of pain in 
the abdomen; and the discharge examination expressly found no 
signs of a hernia.  It is reasonable to assume that if the 
Veteran had suffered a hernia in service that continued to bother 
him, he would have reported it in subsequent treatment records 
and at the time of his discharge.  Moreover, medical 
professionals who examined the Veteran in service would have 
clearly diagnosed a hernia.  Further, his medical history 
explicitly indicated that the Veteran denied any history of a 
hernia.  

The Board also observes that in his initial claim, the Veteran 
indicated that his hernia began in 1978; however, in subsequent 
VA treatment records and at the November 2007 VA examination, he 
stated that the in-service incident occurred in 1987.  In other 
words, the Veteran has been inconsistent in the dates given.  
Moreover, he initially reported that his hernia repair surgery 
was in 1988 or 1989, shortly after his discharge from service.  
However, private treatment records showed that the surgery 
actually occurred in March 1995.  If his symptoms had been 
ongoing since service and if he had undergone a prior hernia 
repair surgery, it would be reasonable to assume that the Veteran 
would have reported as much when seeking treatment in 1995.  
Further, any prior surgery would have been observed by the 
examiner.  Rather, the private examiner attributed the Veteran's 
hernia to his post service employment as a mechanic.  These 
inconsistencies further diminish the Veteran's credibility.  

Moreover, it is reasonable to expect that the Veteran would have 
reported ongoing a problems since service if he was in fact 
experiencing them.  Again, the first evidence of any problems 
with respect to a hernia is the March 1995 private treatment 
records and these records again indicated that his post service 
employment as a mechanic had caused his hernia.  His failure in 
this regard to report ongoing symptoms over a seven year period 
further diminishes his credibility.  Given these inconsistencies, 
the Board must find that the Veteran is not a reliable historian, 
and, in turn, cannot be deemed credible.  Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995) (Credibility can be generally evaluated 
by a showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony.)."  

Therefore, based on the evidence of record, the Board must find 
that service connection for hernia is not warranted.  There is no 
evidence of a diagnosis of a hernia in service.  Significantly, 
there is no competent medical evidence linking any current 
disability to any injury in service.  The August 2010 VA 
examination expressly found that any hernia or residuals of 
hernia were not caused by or a result of service.  Further, it 
was approximately seven years before the first post service 
medical evidence of a hernia so there is no supporting medical 
evidence of a continuity of pertinent symptomatology.  A lengthy 
period without evidence of treatment may also be viewed as 
evidence weighing against the Veteran's claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for service connection for hernia.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for hernia is not warranted.  To this extent, 
the appeal is denied. 


REMAND

The Veteran is also seeking entitlement to service connection for 
residuals of bilateral shoulder injury.  In its July 2010 remand, 
the Board determined that the November 2007 VA examination was 
insufficient for appellate review with respect to this issue 
because it failed to provide an etiological opinion.  Thus, the 
Board remanded the case in order to afford the Veteran another VA 
medical examination.  The Veteran was afforded another VA 
examination in August 2010.  After reviewing the claims file, the 
examiner determined that the Veteran's bilateral shoulder 
disability was not caused by or a result of active duty service.  
However, it appears that the examiner based his opinion on 
incorrect information.  In his rationale, he indicated that there 
was no documentation in the service treatment records that the 
Veteran had ever complained of or was treated for any shoulder 
condition.  Nevertheless, an October 1975 treatment record showed 
that the Veteran complained of sore shoulders for seven days.  
Further, a follow up treatment record showed that the Veteran 
complained of right shoulder soreness for two weeks and an 
impression of probable right bursitis was given.  In contrast to 
the issue of service connection for hernia discussed above where 
there was clearly no documentation of a diagnosis of a hernia in 
service, the Board must determine that the August 2010 VA 
examination is insufficient for appellate review with respect to 
the issue of entitlement to service connection for bilateral 
shoulder injury given the documented incidents in service.  
Accordingly, the claims file either must be returned to the same 
examiner for a new opinion given these incidents in service or, 
if the same examiner is not available, the Veteran must be 
afforded another VA examination.  See Barr v. Nicholson, 21 
Vet.App. 303, 311 (2007) (holding that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).     

Further, the Veteran is also seeking entitlement to service 
connection for bilateral eye ailment.  The Board remanded this 
case in July 2010 so that additional VA treatment records could 
be obtained, which was done by the RO.  Subsequently, the RO 
issued a supplemental statement of the case in September 2010.  
However, the RO failed to address this issue.  The appellate 
scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all 
evidence will first be reviewed at the RO so as not to deprive 
the claimant of an opportunity to prevail with his claim at that 
level.  See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the 
agency of original jurisdiction receives evidence relevant to a 
claim properly before it that is not duplicative of evidence 
already discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental statement 
of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  
Further, when evidence is received prior to the transfer of a 
case to the Board a supplemental statement of the case must be 
furnished to the veteran, and his or her representative, if any, 
as provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  There is no legal authority for a claimant to waive, 
or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  
As the RO did not address this issue in the September 2010 
supplemental statement of the case, this issue must be returned 
to the RO for consideration of the additional medical evidence.   

Accordingly, the case is REMANDED for the following actions:

1. The claims file should be sent to the 
same examiner who conducted the August 2010 
VA examination.  The examiner should be 
notified of the documentation of incidents 
in service, and thereafter, given these 
incidents in service, he should again opine 
as to whether it is at least as likely as 
not (a 50% or higher degree of probability) 
that any current bilateral shoulder 
disability is causally related to the 
Veteran's active duty service.  All 
opinions and conclusions expressed must be 
supported by a complete rationale in a 
report. 

If the same examiner is not available, the 
Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current 
bilateral shoulder disability.  A pertinent 
medical history should be obtained.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  Any medically indicated special 
tests (such as x-rays if deemed medically 
advisable) should be accomplished, and all 
special test and clinical findings should 
be clearly reported.  After reviewing the 
claims file and examining the Veteran, the 
examiner should opine as to whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that any current 
bilateral shoulder disability is causally 
related to the Veteran's active duty 
service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report. 

2.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
question has been clearly answered and a 
rationale furnished for all opinions.  If 
not, appropriate action should be taken to 
remedy any such deficiencies in the 
examination report. 

3.  After completion of the above and any 
further necessary development, the RO 
should review the expanded record and 
readjudicate the issues on appeal.  The RO 
should specifically address all the 
evidence received pertaining to the 
Veteran's bilateral eye ailment since the 
July 2010 Board remand.  If the 
determination of these claims remains 
unfavorable to the Veteran, the RO must 
issue a supplemental statement of the case 
to the Veteran and his representative and 
provide him an opportunity to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


